Name: 78/671/ECSC: Council Decision of 2 August 1978 designating representative organizations required to draw up lists of candidates for the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-08-17

 Avis juridique important|31978D067178/671/ECSC: Council Decision of 2 August 1978 designating representative organizations required to draw up lists of candidates for the Consultative Committee of the European Coal and Steel Community Official Journal L 226 , 17/08/1978 P. 0020 - 0022 Greek special edition: Chapter 01 Volume 2 P. 0109 ****( 1 ) OJ NO C 69 , 19 . 3 . 1977 , P . 1 . COUNCIL DECISION OF 2 AUGUST 1978 DESIGNATING REPRESENTATIVE ORGANIZATIONS REQUIRED TO DRAW UP LISTS OF CANDIDATES FOR THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY ( 78/671/ECSC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 18 THEREOF , WHEREAS , BY ITS DECISIONS OF 1 JUNE AND 10 JULY 1976 , THE COUNCIL DESIGNATED THE PRODUCERS AND WORKERS ORGANIZATIONS REFERRED TO IN THE THIRD SUBPARAGRAPH OF THAT ARTICLE ; WHEREAS , BY ITS DECISION OF 10 JULY 1976 ( 1 ), THE COUNCIL APPOINTED THE MEMBERS OF THE CONSULTATIVE COMMITTEE FOR THE PERIOD 10 JULY 1976 TO 9 JULY 1978 ; WHEREAS THE REPRESENTATIVE ORGANIZATIONS REQUIRED TO DRAW UP LISTS OF TWICE AS MANY CANDIDATES AS THERE ARE SEATS ALLOTTED TO THEM SHOULD BE DESIGNATED IN ORDER TO RENEW THE CONSULTATIVE COMMITTEE FOR A PERIOD OF TWO YEARS , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE REPRESENTATIVE ORGANIZATIONS OF PRODUCERS AND WORKERS LISTED IN THE TABLE ANNEXED TO THIS DECISION ARE HEREBY DESIGNATED TO DRAW UP LISTS OF CANDIDATES ON THE BASIS OF WHICH THE MEMBERS OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY SHALL BE APPOINTED IN NUMBERS EQUAL TO THOSE SHOWN IN THE SAME TABLE IN RESPECT OF THOSE SAME ORGANIZATIONS . ARTICLE 2 THE COUNCIL WILL SUBSEQUENTLY DESIGNATE THE ORGANIZATIONS REQUIRED TO NOMINATE CANDIDATES IN THE WORKERS CATEGORY FOR FRANCE . DONE AT BRUSSELS , 2 AUGUST 1978 . FOR THE COUNCIL THE PRESIDENT K . VON DOHNANYI **** ANNEX // // COUNTRY // NAME OF ORGANIZATION // NUMBER OF SEATS // // // 1 . PRODUCERS ' ORGANIZATIONS // BELGIUM // - COMITE DE LA SIDERURGIE BELGE , BRUXELLES // 2 // // BELGISCH IJZER- EN STAALCOMITE , BRUSSEL // // - FEDERATION CHARBONNIERE DE BELGIQUE , BRUXELLES // 1 // // BELGISCHE STEENKOOLFEDERATIE , BRUSSEL // DENMARK // - FORENINGEN AF DANSKE STAALPRODUCENTER , FREDERIKSVAERK // 1 // GERMANY // - UNTERNEHMENSVERBAND RUHRBERGBAU , ESSEN // 2 // // - UNTERNEHMENSVERBAND SAARBERGBAU , SAARBRUECKEN // 1 // // - UNTERNEHMENSVERBAND DES AACHENER STEINKOHLENBERGBAUS , AACHEN // 1 // // - WIRTSCHAFTSVEREINIGUNG EISEN- UND STAHLINDUSTRIE , DUESSELDORF // 2 // // - SAARLAENDISCHE WIRTSCHAFTSVEREINIGUNG EISEN- UND STAHLINDUSTRIE , SAARBRUECKEN // 1 // FRANCE // - CHARBONNAGES DE FRANCE , PARIS // 2 // // - CHAMBRE SYNDICALE DE LA SIDERURGIE FRANCAISE , PARIS // 1 // // - CHAMBRE SYNDICALE DES MINES DE FER DE FRANCE , PARIS // 1 // IRELAND // - IRISH STEEL HOLDINGS LTD // 1 // ITALY // - ASSOCIAZIONE INDUSTRIE SIDERURGICHE ITALIANE(ASSIDER ) // 2 // LUXEMBOURG // - GROUPEMENT DES INDUSTRIES SIDERURGIQUES LUXEMBOURGEOISES , LUXEMBOURG // 2 // NETHERLANDS // - VERENIGING DER NEDERLANDSE IJSER- EN STAALPRODUCERENDE INDUSTRIE , NIJMEGEN // 1 // UNITED KINGDOM // - NATIONAL COAL BOARD // 3 // // - BRITISH STEEL CORPORATION // 2 // // - BRITISH INDEPENDANT STEEL PRODUCERS ASSOCIATION // 1 // // // // 27 // **** // // COUNTRY // NAME OF ORGANIZATION // NUMBER OF SEATS // // // 2 . WORKERS ' ORGANIZATIONS // BELGIUM // - CONFEDERATION DES SYNDICATS CHRETIENS DE BELGIQUE ( CSCB ), BRUXELLES // 2 // // ALGEMEEN CHRISTELIJK VAKVERBOND VAN BELGIE ( ACVB ), BRUSSEL // // - FEDERATION GENERALE DU TRAVAIL DE BELGIQUE ( FGTB ), BRUXELLES // 1 // // ALGEMEEN BELGISCH VAKVERBOND ( ABVV ), BRUSSEL // DENMARK // - DANSK METALARBEJDERFORBUND , KOEBENHAVN // 1 // GERMANY // - INDUSTRIEGEWERKSCHAFT BERGBAU UND ENERGIE , BOCHUM // 2 // // - INDUSTRIEGEWERKSCHAFT METALL , FRANKFURT/MAIN // 3 // // - DEUTSCHER GEWERKSCHAFTSBUND , DUESSELDORF // 1 // FRANCE // . . . ( * ) // ( 4 ) // IRELAND // - THE IRISH CONGRESS OF TRADE UNIONS // 1 // ITALY // - FEDERAZIONE ITALIANA METALMECCANICI ( FIM ) // 1 // // - FEDERAZIONE ITALIANA OPERAI METALMECCANICI ( FIOM ) // 1 // // - UNIONE ITALIANA LAVORATORI METALMECCANICI ( UILM ) // 1 // LUXEMBOURG // - FEDERATION DES OUVRIERS DU LUXEMBOURG ( LAV ), ESCH/ALZETTE // 1 // NETHERLANDS // - NEDERLANDS VERBOND VAN VAKVERENIGINGEN // 1 // // - NEDERLANDS KATHOLIEK VAKVERBOND // 1 // UNITED KINGDOM // - NATIONAL UNION OF MINEWORKERS // 2 // // - NATIONAL ASSOCIATION OF COLLIERY OVERMEN , DEPUTIES AND SHOTFIRERS // 1 // // - TUC STEEL INDUSTRY CONSULTATIVE COMMITTEE // 3 // // // // 27 // ( * ) SEE ARTICLE 2 OF THE DECISION .